Citation Nr: 0312726	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury manifested by headaches.

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracic spine 
disorder.

(The issues involving service connection for disorders 
involving the left shoulder, the cervical spine and the 
thoracic spine will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1976.  His claims initially came before the Board 
of Veterans' Appeals (Board) on appeal from a December 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a September 2000 decision, the Board denied the veteran's 
claims for service connection for cardiovascular disease, a 
left foot disorder (to include arthritis), and residuals of a 
medical research test involving an influenza vaccination.  
Therefore, these issues are no longer before the Board. 

The Board also reopened the veteran's claim for service 
connection for residuals of a head injury manifested by 
headaches on the basis of new and material evidence.  The 
Board then remanded this issue, as well as the remaining 
issues on appeal, back to the RO for additional development.  
The case is once again before the Board. 

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for disorders 
of the left shoulder, the cervical spine and the thoracic 
spine.  See VAOPGCPREC 1-2003 (May 21, 2003); 38 U.S.C.A. 
§ 7104(c) (West 2002); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Upon its completion, the Board will 
provide appropriate notice of the development and, after 
giving the notice, reviewing the veteran's response, and 
obtaining a waiver of initial consideration of the obtained 
evidence or remanding the case to the RO for readjudication, 
the Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim for service connection for headaches, 
and has obtained and fully developed all evidence necessary 
for the equitable disposition of the claim.  

2.  The veteran's disability involving headaches is not 
related to service.


CONCLUSION OF LAW

Residuals of a head injury manifested by headaches were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
head injury manifested by headaches.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis.


I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO has secured the 
veteran's service medical records, as well as all VA and non-
VA medical records identified by the veteran and his 
representative.  Pursuant to the Board's remand, the veteran 
was afforded a VA compensation examination in December 2002 
to determine the etiology of his headaches.  The veteran and 
his representative were also provided the opportunity to 
submit additional evidence and argument in support of his 
claim.  Under these circumstances, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issue on appeal 
has been made by the agency of original jurisdiction.
 
The Board further observes that the discussions in the rating 
decisions of March 1995 and November 1996, the statement of 
the case issued in August 1996, the supplemental statements 
of the case issued in November 1998 and January 2003, as well 
as various letters by the RO and the Board have informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  In an April 2002 letter, the RO 
specifically outlined for the veteran the evidence he was 
expected to obtain and which evidence VA would obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  That letter also notified the veteran of the VCAA 
and asked the him to notify VA of "any additional evidence 
you wish us to review with your claim."  The RO then 
informed the veteran that he could contact that office by 
telephone if he had any questions or needed assistance with 
his claim.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claim at the 
present time is appropriate.

II.  Discussion

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, service connection requires the following 
three elements: (1) medical evidence of a current disability; 
(2) medical, or in appropriate cases, lay evidence of an in-
service disorder; and (3) medical evidence of a causal 
connection or nexus between the in-service disorder and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

Turning to the facts of this case, the veteran's service 
medical records show that he was treated for a two-inch 
laceration on his forehead after being struck by a chain.  
The treating clinician noted that there was no loss of 
consciousness.  The veteran was described as alert and 
oriented, and his pupils were equal and respondent.  The 
laceration was sutured, and the veteran was given head injury 
precautions.  No evidence establishes that the veteran 
suffered from any chronic residuals following this injury.  
None of his service medical records, for example, makes any 
reference to headaches.  The veteran was discharged from the 
Navy in September 1976.

The first documented complaints of headaches were not until 
1984.  In this regard, VA outpatient treatment reports show 
that the veteran was seen in February 1984 for an eighteen 
month history of frontal headaches with occipital radiation.  
In March 1984, the veteran reported a one to two year history 
of headaches, diagnosed as cluster headaches.  No mention of 
the veteran's military service, including the laceration 
injury, was made. 

VA outpatient treatment reports dated from 1992 to 1993 
document the veteran's complaints of headaches.  Of 
particular relevance, a September 1992 treatment report notes 
the veteran's complaints of headaches dating back to the 
inservice laceration injury.  The veteran reported that he 
had lost consciousness for approximately ten minutes 
following the injury and began experiencing headaches shortly 
thereafter.  When seen in November 1992, however, the veteran 
explained that he had been suffering from severe headaches 
since 1988.  Conversely, the veteran then, at an October 1994 
VA examination, reported a seventeen year history of 
headaches.  The diagnostic assessment was cluster migraine 
headaches.

In an April 1998 letter, J.P., M.D., stated that he saw the 
veteran in March 1998 following a referral by his family 
physician.  At that time, the veteran provided a history of 
headaches following the head injury in service.  Based on the 
veteran's self-reported history, Dr. J.P. made the following 
determination: "Given the fact that posttraumatic headaches 
are quite common, given the fact that prior to the injury 
headaches were not a problem, and further given the fact that 
the headaches began after the injury it is fairly clear, in 
my opinion, that there is a link between the trauma and the 
subsequent development of headaches."

In light of Dr. J.P.'s opinion, the veteran was afforded a VA 
compensation examination in December 2002 to determine the 
etiology and date of onset of his headaches.  Unlike Dr. 
J.P., the examiner reviewed the veteran's claims file, 
including the service medical records pertaining to the 
laceration injury.  Based on that review, the examiner noted 
that the veteran never lost consciousness following the 
injury, and that he was first treated for headaches in 1984.  
The examiner also recorded the veteran's current statement 
that his headaches began one month after the inservice 
laceration injury.  After reviewing the claims file and 
considering the veteran's statements, the examiner concluded 
that the veteran's "current headache condition is in no way 
related to this remote history of laceration while in the 
military.  The [veteran] had no loss of consciousness, there 
is no evidence in the service medical records that the 
[veteran] was treated for the types of headaches that he is 
describing today."  The examiner than stated that the 
veteran's current complaints of headaches were not related to 
his remote history of a forehead laceration while in the 
military. 

VA outpatient treatment reports show recent treatment for 
migraine headaches from 2000 to 2002.  Several of these 
reports include the veteran's history of headaches following 
the inservice trauma to his forehead.  However, no medical 
professional offered an opinion confirming the veteran's 
self-reported history. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a head injury 
manifested by headaches.  None of the veteran's service 
medical records makes any reference to residuals stemming 
from the May 1974 laceration injury.  Indeed, the first 
documented complaints of headaches were not until 1984, 
approximately eight years after the veteran's separation from 
active naval service.  It is thus evident that no chronic 
disability involving headaches was shown in service. 

The only medical evidence in support of the veteran's claim 
is the opinion provided by Dr. J.P., who determined that 
there was a link between the inservice trauma to the 
veteran's forehead and the subsequent development of 
headaches.  However, no evidence indicates that Dr. J.P. 
reviewed the veteran's claims file, thereby significantly 
diminishing the probative value of this opinion.  In Swann v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, this opinion relating 
the veteran's headaches to trauma sustained in service has 
little probative value.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).

The Board also notes that several VA clinicians recorded the 
veteran's history of headaches dating back to service.  None 
of these clinicians, however, offered their own independent 
medical opinion confirming the veteran's self-reported 
history.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence).

In contrast, the medical opinion contained in the December 
2002 examination report was based on a review of the claims 
file, an interview with the veteran, and findings from a 
physical examination.  Based on that review, the examiner 
concluded that the veteran's current complaints of headaches 
were not related to his remote history of trauma while in 
service.  Since this opinion was rendered following a review 
of the record, the Board affords it greater probative value 
than Dr. J.P.'s opinion.  The Board also finds that the 
examiner in December 2002 provided an adequate statement of 
reasons and bases with references to the factual record, and 
based on a review of all of the relevant evidence of record, 
examination of the veteran, and knowledge and skill in 
analyzing the data.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a head injury manifested by headaches.

The Board has also considered statements provided by the 
veteran and his wife, including testimony presented at two 
personal hearings in November 1998 and April 2000.  At his 
April 2000 hearing before the undersigned member of the 
Board, the veteran testified that he began experiencing 
headaches four to six weeks following the inservice trauma to 
his forehead.  The veteran's wife also testified that she 
noticed the veteran's complaining of headaches when she first 
met him six months after his separation from active duty.  
However, as laypersons without medical expertise or training, 
these statements are insufficient to prove the etiology or 
date of onset of the veteran's headaches.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (competency is an adjudicative determination).  
Even assuming that the veteran is competent through his 
statements to provide evidence of continuity of 
symptomatology since service with respect to the observable 
aspects of his headaches, medical expertise is still required 
to relate this condition to service.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a head injury manifested by 
headaches.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 
Stat. 2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (holding that the VCAA did 
not alter the benefit-of-the doubt doctrine).  Thus, the 
appeal is denied.




ORDER

Service connection for residuals of a head injury manifested 
by headaches is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

